DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-9 filed 3/24/21, Claim 1 is the independent claim.

Allowance and reasons for allowance

3. Claim 1 is allowed and claims 2-9 are allowed by virtue of their dependence on claim 1.
4. The following is an examiner's statement of reasons for allowance: prior art fails to disclose or suggest: 
Claim 1: A new terahertz spectrum analyzer, comprising an outer packaging casing, a terahertz near-optical lens, a circuit board, a digital signal processor, a field programmable logic array, a power supply circuit, a digital and analog external circuit, a signal external connector and a terahertz chip detector; wherein the terahertz near-optical lens and the signal external connector are installed at two ends of the outer packaging casing, respectively; the circuit board, the digital signal processor, the field programmable logic array, the power supply circuit, the digital and analog external circuit and the terahertz chip detector are built in the outer packaging casing, and the digital signal processor, the field programmable logic array, the power supply circuit, the digital and analog external circuit and the terahertz chip detector are all integrated on the circuit board, and power is supplied by the power supply circuit to each circuit module; and
the circuit board, integrated with the digital signal processor, the field programmable logic array, the power supply circuit, the digital and analog external circuit and the terahertz chip detector, is connected to the signal external connector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art

5. Closest prior art by He et al. (WO 2020135717) discloses a THz time domain spectrometer. However, time-domain spectrometers have narrow band detection range, larger sizes, higher power consumption and higher costs. In the instant invention, the spectrometer has a new concept characterized by the conversion of multiple physical processes (including electromagnetic propagation, solid-state electrons, heat conduction, light transmission, etc.) and is capable of detecting wide-band terahertz energy, at a smaller size and lower power consumption and lower costs.


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MEENAKSHI S SAHU/

Examiner, Art Unit 2884